tcmemo_2009_210 united_states tax_court estate of terence p melcher deceased terese melcher executrix and terese melcher petitioners v commissioner of internal revenue respondent docket no filed date philip garrett panitz for petitioners michael w berwind for respondent memorandum opinion kroupa judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for and a dollar_figure accuracy-related_penalty under sec_6662 petitioners are 1all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the continued terese melcher as executrix of the terence melcher estate and separately as petitioner wife we are asked to decide three issues the first issue is whether petitioners may deduct legal expenses_incurred in defending appeals of a judgment and orders related to terence melcher’s mr melcher’s divorce from jacqueline melcher first wife we hold that the legal expenses attributable to the divorce are not deductible the second issue is whether petitioners may deduct legal expenses_incurred in defending their interest in and in collecting rent from property held in the first wife’s bankruptcy_estate we hold that a portion of the expenses is deductible as ordinary and necessary expenses for the production_of_income and a portion is not deductible and must be capitalized the third issue is whether petitioners are liable for the accuracy-related_penalty under sec_6662 we hold that they are not liable background this case was submitted fully stipulated under rule the stipulation of facts and the accompanying exhibits are incorporated by this reference and the facts are so found petitioner wife was mr melcher’s second wife she also serve sec_1 continued tax_court rules_of_practice and procedure unless otherwise indicated as executrix of his estate she resided in california when she filed the petition mr melcher’s first marriage mr melcher was the son of the singer actress and animal welfare advocate doris day he served as the executive producer of her television series the doris day show and earned most of his income from the series and her films he also wrote and produced music including songs performed by the beach boys and owned interests in land and oil mr melcher married his first wife in during their marriage he worked for arwin production inc and earned approximately dollar_figure per year his first wife did not work outside the home they each brought substantial separate_property into their marriage mr melcher owned a 40-percent interest in arwin production inc stock in addition he received entertainment and oil royalties his first wife owned three real properties before the marriage she owned a home in los angeles and two properties in martha’s vineyard massachusetts including an ocean-front property stonewall beach during the marriage mr melcher’s first wife purchased two properties in carmel california in addition the couple owned another carmel property which became the family residence in family residence stonewall beach is a 75-acre parcel of ocean-front property that remained mostly vacant until when mr melcher secured a dollar_figure loan in his name to build a house on the property the lender required that the first wife convert her separate title in stonewall beach into joint title with mr melcher she was reluctant to change the title but ultimately relented to speed construction of the house mr melcher’s divorce mr melcher’s first marriage lasted years and ended in after mr melcher filed for divorce in california the monterey county superior court family court granted a status- only judgment of dissolution of marriage in the divorce proceeding was bifurcated to sever marital status in advance of sorting the respective interests in a multi-million dollar marital estate mr melcher and his first wife sought to protect their respective separate_property interests and claimed community interests in property transactions that took place during the marriage mr melcher argued that the conversion of title to stonewall beach transmuted the property from his first wife’s separate_property into community_property under california law the family court agreed and found that stonewall beach the family residence and certain entertainment rights that were created during the marriage were community_property the family court also found the arwin production inc stock to be mr melcher’s separate_property and certain real properties to be his first wife’s the family court awarded the family residence valued at dollar_figure million to the first wife after giving mr melcher a community_property interest in addition the family court ordered that the stonewall beach property be sold and the proceeds be divided between the couple after assigning an dollar_figure separate interest to the first wife the family court also found that mr melcher would not be required to provide spousal support after the sale in the family court accepted a third party’s offer to buy stonewall beach for dollar_figure million the first wife vehemently resisted the sale she filed motions for a new trial and to vacate the judgment which were denied she subsequently initiated numerous lawsuits to prevent the sale of stonewall beach these lawsuits were in massachusetts and california and included an appeal of the judgment and orders of the family court she also filed for personal bankruptcy to stay the sale of stonewall beach divorce appeals the first wife brought at least four separate appeals to the california state court of appeal appellate court from the judgment and orders of the family court she argued among other things that the family court erred in its determination that stonewall beach was transmuted into community_property she also argued that the family court erred in concluding that she was not entitled to spousal support the appellate proceedings lasted for approximately five years and the ownership of stonewall beach remained unresolved until in date the appellate court affirmed in toto the challenged judgment and orders of the family court the supreme court of california denied the first wife’s petition for further review in date petitioners hired c michael mcclure and joel franklin to dispute the first wife’s arguments raised in the appeal petitioners incurred dollar_figure in legal expenses to mr franklin and dollar_figure to mr mcclure in bankruptcy proceeding the first wife filed for bankruptcy shortly after filing the appeals and a day before the close of escrow on the court-ordered sale of stonewall beach in date the united_states bankruptcy court bankruptcy court found that the first wife supported herself in large part through rental income from stonewall beach and that its sale would eliminate her source_of_income an automatic_stay was triggered on the sale of stonewall beach 2the parties made no arguments concerning the deductibility of costs associated with the other issues in the appeals the first wife and the creditors’ committee filed several plans of reorganization between and a plan the plan was finally confirmed by the bankruptcy court in over petitioners’ objections the plan provided that stonewall beach and the family residence remain property of the first wife’s bankruptcy_estate until all issues in the divorce proceedings were determined by final and non-appealable orders petitioners’ main objective in the bankruptcy litigation was to collect rental income from stonewall beach and the family residence petitioners sought to collect dollar_figure million in rental income from the two properties petitioners also attempted to persuade the first wife’s bankruptcy_estate to sell stonewall beach so that they could collect their share of the proceeds petitioners argued that they are entitled to one-half of the projected dollar_figure million sale price of stonewall beach after allowing for the first wife’s separate interest of dollar_figure the record is unclear as to what other issues petitioners’ lawyers raised in the bankruptcy proceeding petitioners hired the loeb loeb law firm to defend their interests in the bankruptcy proceeding and incurred dollar_figure in legal expenses in the bankruptcy proceeding is still pending 3the united_states bankruptcy appellate panel of the ninth circuit concluded in that the first wife’s bankruptcy proceeding was an abuse of process and merely functioned to frustrate the implementation of the family court orders the united_states court_of_appeals for the ninth circuit affirmed the continued petitioners’ return and deficiency_notice petitioners hired john woodford a certified_public_accountant at robertson woodford summers llp to prepare their tax_return for petitioners claimed dollar_figure of legal expenses as unreimbursed employee_expenses on schedule a itemized_deductions and dollar_figure of legal expenses on schedule c profit or loss from business in respondent issued a deficiency_notice to petitioners disallowing these legal expense deductions and petitioners timely filed the petition i introduction discussion we are asked to decide whether petitioners may deduct various legal expenses_incurred in the divorce appeals and bankruptcy litigation involving mr melcher’s first wife the answer depends on whether the legal expenses were ordinary and necessary expenses for the production_of_income we must also determine whether petitioners are liable for the accuracy-related_penalty we first address the burden_of_proof ii burden_of_proof the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving that the commissioner’s determinations are erroneous rule a welch continued judgment in v helvering 290_us_111 petitioners do not argue that the burden_of_proof shifted to respondent under sec_7491 petitioners also did not establish that they satisfy the requirements of sec_7491 we therefore find that the burden_of_proof remains with petitioners iii legal expenses and origin_of_the_claim_test we now turn to whether petitioners’ legal expenses are deductible as ordinary and necessary expenses for the production_of_income under sec_212 taxpayers may generally deduct all ordinary and necessary expenses paid for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 and taxpayers may not deduct however personal living or family_expenses sec_262 legal expenses and other costs paid in connection with a divorce are generally not deductible because they are considered personal expenses sec_1_262-1 income_tax regs in addition taxpayers may not deduct expenses for acquiring or defending title to a capital_asset see sec_263 397_us_572 sec_1_263_a_-2 c income_tax regs we apply the origin_of_the_claim_test to determine whether a taxpayer’s legal expenses are personal or necessary for the production_of_income under this test the characterization of legal expenses_incurred to defend against a lawsuit depends on whether the suit arose in connection with the taxpayer’s personal or profit-seeking activities see 372_us_39 it does not depend on whether the taxpayer successfully defended the suit see id the ascertainment of a claim’s origin and character must be made on the basis of the facts and circumstances of the litigation 112_tc_325 the origin_of_the_claim_test is not a mechanical search for the first in the chain of events that led to the litigation but rather requires an examination of all the facts see 59_tc_708 iv legal expenses related to the divorce appellate proceeding we now turn to the origin and character of petitioners’ dollar_figure legal expenses in the divorce appellate proceedings petitioners argue that the disputes regarding the ownership and sale of stonewall beach were not part of the divorce proceedings but rather a fight over income-producing property that was reserved after a legal divorce was granted petitioners further argue that the legal expenses were incurred for the production and collection of income and therefore are deductible under sec_212 respondent counters that petitioners’ legal expenses stemmed from mr melcher’s determination to end his marriage to his first wife and therefore are nondeductible personal expenses petitioners defended against two main arguments the first wife asserted in the appellate proceedings the first wife argued that the family court erred in finding that the title to stonewall beach was transmuted from her separate_property into community_property she also argued that the family court erred in finding that she was not entitled to spousal support the determination regarding the origin and character of divorce-related legal fees revolves around whether the spouse’s claims toward a property would have existed but for the marriage relationship see united_states v gilmore supra pincite if the claim could not have existed but for the marriage relationship the expense of defending it is a personal_expense and not deductible 45_tc_439 see united_states v gilmore supra pincite the record establishes that the first wife’s ownership argument towards stonewall beach did not stem from the marriage she held title to stonewall beach before she married mr melcher the transfer of title from the first wife’s separate_property to joint_ownership with mr melcher also did not stem entirely from the marriage but was due to mr melcher’s financial investment in constructing a residence on the property we therefore conclude that the origin of the legal expenses_incurred to establish mr melcher’s ownership of stonewall beach was not personal 4petitioners produced no evidence that the issue of rents was raised in the divorce appellate proceeding concluding that the expenses were not personal does not necessarily mean that petitioners’ legal expenses relating to the ownership of stonewall beach are deductible however expenses_incurred in connection with the defense or perfection of title to a capital_asset are nondeductible capital expenditures see woodward v commissioner supra pincite 323_f2d_913 9th cir affg tcmemo_1961_341 boagni v commissioner supra pincite the record establishes that the first wife appealed the judgment of the family court regarding transmutation of the title to stonewall beach mr melcher’s title to stonewall beach was therefore called into question by the first wife’s appeals and the issue was not resolved until when the appellate court confirmed the family court’s judgment accordingly to the extent that petitioners incurred legal expenses to defend their title to stonewall beach the legal expenses are not deductible and must be capitalized in addition we find that legal expenses associated with defending against the first wife’s claims regarding spousal support stemmed entirely from the marriage these expenses are therefore personal and are not deductible in sum we conclude that none of the legal expenses petitioners incurred in the divorce appeals were deductible v legal expenses related to the bankruptcy proceeding we now examine the origin and character of petitioners’ dollar_figure legal expenses_incurred in the bankruptcy proceeding petitioners sought to collect rental income from stonewall beach and the family residence in the bankruptcy proceeding they also sought to sell stonewall beach and collect their share of the proceeds expenses_incurred in connection with the acquisition or disposition of a capital_asset are nondeductible capital expenditures see woodward v commissioner u s pincite spangler v commissioner supra pincite boagni v commissioner supra pincite moreover legal expenses relating to sale of a property are capital expenditures and must be offset against the sale price see 49_tc_38 see also clay v commissioner tcmemo_1981_375 taxpayers may deduct however the portion of legal expenses allocated to recover income derived from a capital_asset see 23_tc_682 affd 228_f2d_512 7th cir see also boagni v commissioner supra pincite 31_tc_320 hahn v commissioner tcmemo_1976_113 the record establishes that petitioners incurred legal expenses to facilitate the sale of stonewall beach we conclude that the expenses associated with petitioners’ attempts to sell stonewall beach originated in the disposition of a capital_asset and therefore are nondeductible capital expenditures to the extent that petitioners incurred legal expenses to collect accumulated rents from stonewall beach and the family residence however we find the origin of those expenses to be in the production_of_income and therefore they are deductible the record fails to allocate the legal expenses between the time spent on the stonewall beach sale and the time spent to collect rent it is therefore impossible to determine with exactness what portion of the legal expenses was paid for the sale of stonewall beach and what portion is allocable to collecting rental income we have held under similar circumstances that we may approximate the allocation and apportionment under the principle of 39_f2d_540 2d cir see estate of arnett v commissioner supra pincite petitioners sought to collect dollar_figure million in rent and the record establishes that they sought approximately dollar_figure million in sale proceeds from stonewall beach thus we conclude that one-sixth of the dollar_figure legal expenses or dollar_figure was expended to collect rent and is deductible vi accuracy-related_penalty we now address whether petitioners are liable for the accuracy-related_penalty for a substantial_understatement_of_income_tax in a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax attributable to among other things a substantial_understatement_of_income_tax sec_6662 and b there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs respondent has met his burden of production with respect to petitioners’ substantial_understatement_of_income_tax see 116_tc_438 petitioners reported their income_tax_liability for to be dollar_figure respondent adjusted their tax_liability to dollar_figure and determined a deficiency of dollar_figure although we have determined that petitioners are entitled to deduct dollar_figure of the legal expenses_incurred in the bankruptcy proceeding the understatement remains greater than dollar_figure or 10-percent of their correct_tax liability a taxpayer is not liable for an accuracy-related_penalty however if the taxpayer acted with reasonable_cause and in good_faith with respect to any portion of the underpayment sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and the taxpayer’s reliance on the advice of a professional sec_1_6664-4 income_tax regs reliance on the opinion of a tax adviser will constitute good_faith and reasonable_cause where the reliance is reasonable 469_us_241 petitioners relied upon the advice of a certified_public_accountant who prepared the tax_return and determined that petitioners’ legal expenses were deductible expenses taking into consideration the number of the issues that were raised in the divorce appellate and the bankruptcy proceedings and the complexity involved with determining the tax consequences of each issue we find that petitioners acted with reasonable_cause and in good_faith when they relied on the advice of a certified_public_accountant we accordingly do not sustain respondent’s determination regarding the accuracy-related_penalty for vii conclusion petitioners’ legal expenses relating to the divorce appeals are nondeductible because they were either capital expenditures or personal expenses further petitioners’ legal expenses relating to the bankruptcy proceeding must be allocated between deductible expenses for the production_of_income and nondeductible capital expenditures in addition petitioners are not liable for the accuracy-related_penalty in reaching our holdings we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
